               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

ANDREW LINTON SAWYERS,                         )
                                               )
                       Plaintiff,              )
vs.                                            )          NO. CIV-17-0052-HE
                                               )
CHRIS WEST, et al.,                            )
                                               )
                       Defendants.             )

                                           ORDER

         Plaintiff Andrew Linton Sawyers, a state prisoner appearing pro se, filed this § 1983

action alleging deliberate indifference to his serious medical needs while housed at the

Canadian County Detention Center (“CCDC”). Pursuant to 28 U.S.C. § 636(b)(1)(B) and

(C), the matter was referred to Magistrate Judge Bernard M. Jones for initial proceedings.

Judge Jones has issued a Report and Recommendation (the “Report) recommending that

defendants’ motion for summary judgment be granted.

         Plaintiff has filed an objection to the report, which triggers de novo review by this

court of proposed findings or recommendations to which objection has been made.

However, plaintiff’s response does not not specifically address any of the findings or

reasoning of the Report. Rather, plaintiff just generally objects to the Report’s conclusion,

expresses various opinions as to jail operation, and reiterates his position regarding access

to legal resources. In the absence of any meaningful objection to the factual or legal issues

addressed in the Report, the court concludes plaintiff has waived his right to appellate

review of the issues addressed. Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir.

2010).
      For substantially the reasons stated in the Report, the Report and Recommendation

[Doc. # 119] is ADOPTED. Defendants’ Motion for Summary Judgment [Doc. # 102] is

GRANTED.

      IT IS SO ORDERED.

      Dated this 12th day of February, 2019.




                                          2
